--------------------------------------------------------------------------------


AMENDED AND RESTATED AGREEMENT
REGARDING EMPLOYMENT/COMPENSATION
UPON CHANGE IN CONTROL


THIS AMENDED AND RESTATED AGREEMENT is entered into as of  SEPTEMBER 15, 2005,
by and between APA ENTERPRISES, INC., a Minnesota corporation (herein called the
"Company"), and ANIL K. JAIN (herein called the "Executive").


WHEREAS, Executive has been employed by the Company for many years and is
currently its President and Chief Executive Officer; and


WHEREAS, Executive is a very important and valuable employee and the Company
desires to keep Executive in its service; and


WHEREAS, the Company desires to provide suitable compensation to the Executive
should his employment be terminated or substantially changed as a result of a
"Change in Control" as defined herein or otherwise without "Cause" as defined
herein; and


WHEREAS, Executive acknowledges that this is not an employment agreement, but is
solely intended to provide for employment security and compensation in the event
of termination of his employment in accordance with the terms and conditions of
this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:
 
1.             Definitions. For the purpose of this Agreement, the following
words and phrases shall have the following meanings:
 
(a)           "Change in Control" shall mean:
 
(i)             the consummation of any consolidation or merger of the Company
in which the Company is not the continuing or surviving corporation or pursuant
to which shares of the Company's common stock would be converted into cash,
securities, or other property, other than a merger of the Company in which the
holders of the Company's common stock immediately prior to the merger have the
same proportionate ownership of common stock of the surviving corporation
immediately after the merger; or
 
(ii)             any sale, lease, exchange, or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company; or
 
(iii)            approval by the shareholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company; or
 
(iv)            any person (as such term is used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act")
shall become the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act) of 30% or more of the Company's outstanding stock; or


--------------------------------------------------------------------------------



(v)             during any period of two consecutive years, individuals who at
the beginning of such period constitute the entire Board of Directors shall
cease for any reason to constitute a majority thereof unless the election, or
the nomination for election by the Company's shareholders, of each new director
was approved by at least two-thirds of the directors then still in office who
were directors at the beginning of the two-year period.
 
(b)           "Cause" shall mean clear and convincing evidence of:
 
(i)             material dishonesty by Executive involving the employer;
 
(ii)            willful violation of any law, rule, or regulation;
 
(iii)           failure or refusal to perform a material requirement of
Executive's duties, or failure or refusal to comply with a reasonable, important
general policy of the Company or its Board of Directors, after receipt by
Executive of written notice specifying in detail the failure or refusal, and a
reasonable time in which to perform;
 
(iv)           breach of fiduciary duty to the employer; or
 
(v)            Executive's (a) death or (b) disability (by reason of physical or
mental disease, defect, accident or illness) such that Executive is or, in the
opinion of two independent physicians, one selected by the Company and one by
Executive or his representative, for purposes of making this determination, will
be unable for an aggregate of 180 or more days during any continuous 12-month
period to render the services required of him. In his then current position with
the Company.
 
(c)           "Competitive Activities" shall mean:
 
(i)             directly or indirectly engaging in, continuing in, or carrying
on any business which substantially competes with the business conducted by the
Company;
 
(ii)            soliciting or accepting orders for business on behalf of an
entity other than the Company from any persons (whether individuals or entities)
who were customers or bona fide prospects of the Company during the one-year
period prior to Executive's termination of employment or inducing or attempting
to induce such persons to terminate or modify their relationship with the
Company for such business; or
 
(iii)           offering, soliciting or agreeing to employ an employee of the
Company, or inducing or attempting to induce such an employee to quit his or her
employ with the Company, without the prior written consent of the
Company; Provided, however, that the term "Competitive Activities" shall not
include the ownership of securities of corporations, which are listed on a
national securities exchange or quoted on a national over-the-counter market, by
the Executive in an amount not exceeding 2% of the outstanding shares of any
such corporation.

2

--------------------------------------------------------------------------------



(d)           "Date of Termination" shall mean:
 
(i)           if Executive's employment is terminated by the Company for
disability, 90 days after Notice of Termination is given to Executive (provided
that Executive shall not have returned to the performance of Executive's duties
on a full-time basis during such 90-day period); or


(ii)          if Executive's employment is terminated by the Company for any
other reason, 90 days after Notice of Termination is given; provided, however,
that if within 90 days after any Notice of Termination is given to Executive by
the Company Executive notifies the Company that a dispute exists concerning the
termination, the Date of Termination shall be the date the dispute is finally
determined, whether by mutual agreement by the parties or upon final judgment,
order, or decree of a court of competent jurisdiction (the time for appeal
therefrom having expired and no appeal having been perfected).
 
(e)           "Good Reason" shall mean any of the following (without Executive's
express written consent):
 
(i)           Assignment to Executive by the Company of duties inconsistent with
Executive's position, duties, responsibilities, and status with the Company
immediately prior to a Change in Control of the Company, or a change in
Executive's titles or offices as in effect immediately prior to a Change in
Control of the Company, or any removal of Executive from or any failure to
reelect or reappoint Executive to any of such positions, except in connection
with the termination of his employment for disability, Retirement, or Cause or
as a result of Executive's death or by Executive other than for Good Reasons;
 
(ii)          A reduction by the Company of Executive's base salary as in effect
on the date hereof or as the same may be increased from time to time during the
term of this Agreement or the Company's failure to increase Executive's base
salary (within 12 months of Executive's last increase in base salary) after a
Change in Control of the Company in an amount which at least equals, on a
percentage basis, the average percentage increase in base salary for all
executive officers of the Company effected during the preceding 12 months;
 
(iii)         Any failure by the Company to continue in effect, or to provide a
comparable substitute for, any benefit plan or arrangement (including, without
limitation, any profit sharing plan, executive supplemental medical plan, group
life insurance plan, and medical, dental, accident, and disability plans) in
which Executive is participating at the time of a Change in Control of the
Company (or any other plans providing Executive with substantially similar
benefits) (hereinafter referred to as "Benefit Plans"), the taking of any action
by the Company that would adversely affect Executive's participation in or
materially reduce Executive's benefits under any such Benefit Plan or deprive
Executive of any material fringe benefit enjoyed by Executive at the time of a
Change in Control of the Company;

3

--------------------------------------------------------------------------------



(iv)         Any failure by the Company to continue in effect, or to provide a
comparable substitute for, any incentive plan or arrangement (including, without
limitation, any incentive compensation plan, long-term incentive plan, bonus or
contingent bonus arrangements or credits, the right to receive performance
awards, or similar incentive compensation benefits) in which Executive is
participating, or is eligible to participate, at the time of a Change in Control
of the Company (or any other plans or arrangements providing him with
substantially similar benefits) (hereinafter referred to as "Incentive Plans")
or the taking of any action by the Company which would adversely affect
Executive's participation in any such Incentive Plan, expressed as a percentage
of his base salary, by more than ten percentage points in any fiscal year as
compared to the immediately preceding fiscal year;
 
(v)           Any failure by the Company to continue in effect, or to provide a
comparable substitute for, any plan or arrangement to receive securities of the
Company (including, without limitation, any stock option plan or any other plan
or arrangement to receive and exercise stock options, stock appreciation rights,
restricted stock, or grants thereof) in which Executive is participating, or is
eligible to participate, at the time of a Change in Control of the Company (or
plans or arrangements providing him with substantially similar benefits)
(hereinafter referred to as "Securities Plans") or the taking of any action by
the Company which would adversely affect Executive's participation in or
materially reduce Executive's benefits under any such Securities Plan;
 
(vi)          If at the time of a Change in Control of the Company Executive is
employed at the Company's principal executive offices, a relocation of such
principal executive offices to a location more than fifty miles outside of the
Minneapolis-St. Paul Metropolitan Area or, if Executive is not employed at the
Company's principal executive offices, Executive's relocation to any place other
than the location at which the Executive performed Executive's duties prior to a
Change in Control of the Company, except for required travel by Executive on the
Company's business to an extent substantially consistent with Executive's
business travel obligations at the time of a Change in Control of the Company;
 
(vii)         Any failure by the Company to provide Executive with at least the
number of paid vacation days to which the Executive is entitled at the time of a
Change in Control of the Company;
 
(viii)        Any material breach by the Company of any provision of this
Agreement;

4

--------------------------------------------------------------------------------



(ix)           Any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company; or
 
(x)           Any purported termination of Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 1 (f) hereof.
 
(f)           "Notice of Termination" shall mean a written notice which shall
indicate those specific termination provisions in this Agreement relied upon and
which sets forth in reasonable detail the facts and circumstances claiming to
provide a basis for termination of Executive's employment under the provisions
so indicated. Any termination by the Company pursuant to this Agreement shall be
communicated by Notice of Termination. For purposes of this Agreement, no such
purported termination by the Company shall be effective without such Notice of
Termination.
 
(g)           "Retirement" shall mean termination by the Company or Executive of
Executive's employment based on Executive's having reached age 65 or such other
age or upon such other terms as shall have been fixed in any arrangement
established with Executive's consent.
 
2.            Separate Employment Arrangements. Executive is, and shall be,
employed by the Company solely upon the existing arrangements which are separate
from this Agreement, as those employment arrangements hereafter may be amended
by the parties. The parties expressly acknowledge and agree that this Agreement
is not intended to be an employment agreement.
 
3.            Participation in Other Executive Benefit Plans. Nothing in this
Agreement shall in any manner modify, impair, or affect the existing or future
rights or interests of Executive (a) to receive any employee benefits from the
Company to which he would otherwise be entitled or (b) as a participant in any
incentive, profit-sharing or bonus plan, stock option plan or pension plan of
the Company. The rights and interests of Executive to any employee benefits or
as a participant or beneficiary in or under any or all such plans shall continue
in full force and effect. Executive shall have the right at any future time to
become a participant or beneficiary under or pursuant to any and all such plans.
Any compensation payable under this Agreement shall not be deemed salary or
other compensation to Executive for purposes of any retirement plans maintained
by the Company or for purposes of any other fringe benefit obligations of the
Company.
 
4.            Nonassignability of Benefits. Executive shall not transfer,
assign, encumber, or otherwise dispose of his right to receive payments
hereunder and, in the event of any attempted transfer or assignment, the Company
shall have no further liability to Executive under this Agreement.
 
5.            Payments and Benefits upon a Change in Control. If Executive is
employed by the Company upon the occurrence of a Change in Control, the
following provisions shall govern:
 
(a)           Executive shall continue to be employed for at least thirty-six
(36) months with substantially the same duties, compensation, and benefits in
the same geographic location as existed just prior to the Change in Control.

5

--------------------------------------------------------------------------------



(b)           Executive may terminate his employment during the thirty-six (36)
months following the Change in Control for Good Reason, as defined herein, and,
upon such termination, shall receive from the Company in a lump sum, in cash, on
the fifth (5th) day following the Date of Termination, an amount equal to two
and one-half (2 1/2) times Executive's "annualized includible compensation for
the base period" (as defined in Section 280G(d) of the Internal Revenue Code of
1986, as amended (the "Code")), and shall not engage in any Competitive
Activities for one year following the Date of Termination.
 
(c)           If Executive's employment is terminated within thirty-six (36)
months following the Change in Control, other than for Cause as defined herein
or as a result of his Retirement, disability, or death, the Executive shall
receive as severance pay in a lump sum, in cash, on the fifth (5th) day
following the Date of Termination, an amount equal to two and one-half (2 1/2)
times Executive's "annualized includible compensation for the base period" (as
defined in Section 280G(d) of the Code), and shall not engage in any Competitive
Activities for one year following the Date of Termination.
 
(d)           Executive may terminate his employment other than for Good Reason
upon at least three months' notice following the Change in Control, thereby
waiving any further benefits hereunder except a severance benefit of three
months' salary and a prorated portion of any annual bonus, provided that
Executive then agrees not to engage in any Competitive Activities for six months
following the Date of Termination.
 
(e)           If Executive terminates his employment otherwise than under any of
paragraphs (b) or (d) of this Section 5, Executive shall not be entitled to any
payments for any period after the end of the employment and shall not receive
any severance benefit.
 
(f)           If the Executive holds any options to purchase stock of the
Company after a Change in Control, Executive shall be entitled, upon involuntary
termination except for Cause during the thirty-six (36) month period, to demand
payment of the current value of such options (fair market value as of the Date
of Termination less the then effective exercise price).
 
(g)           If the lump sum severance payment provided for under this Section
5, calculated as set forth above, either alone or together with other payments
which Executive has the right to receive from the Company, would constitute an
"excess parachute payment" (as defined in Section 280G of the Code), such lump
sum severance payment shall be reduced to the largest amount as will result in
no portion of the lump sum severance payment under this Section 5 being subject
to the excise tax imposed by Section 4999 of the Code. The determination of any
reduction in the lump sum severance payment under this Section 5(g) pursuant to
the foregoing sentence shall be made by Executive in good faith, and such
determination shall be conclusive and binding on the Company.
 
(h)           In the event of termination of Executive's employment for any
reason, Executive shall be entitled to continue to participate in the Company's
group health plan for employees following such termination. Executive shall be
responsible for payment of premiums. This benefit shall be available until
Executive's death or his election not to continue such participation.

6

--------------------------------------------------------------------------------



6.             Payments and Benefits Without a Change in Control. In the event
that Executive's employment with the Company is terminated by the Company
without Cause before a Change in Control or more than 36 months after a Change
in Control, Employee shall be paid any bonus accrued at the Date of Termination
and continuation of his salary for 24 months, payable at the end of every
3-month period after the Date of Termination.
 
7.             No Obligation to Mitigate Damages; No Effect on Other Contractual
Rights.


(a)           Executive shall not be required to mitigate damages or the amount
of any payment provided for under Section 5 hereof by seeking other employment
or otherwise, nor shall the amount of any payment provided for under Section 5
be reduced by any compensation earned by Executive as the result of employment
by another employer after the Date of Termination, or otherwise.
 
(b)           The provisions of Section 5, and any payment provided for
thereunder, shall not reduce any amounts otherwise payable, or in any way
diminish Executive's existing rights, or rights which would accrue solely as a
result of the passage of time, under any Benefit Plan, Incentive Plan,
Securities Plan, employment agreement, or other contract, plan, or arrangement.
 
8.             Entire Agreement; Headings. This Agreement is the entire
Agreement between the parties on its subject matter and shall be deemed to
supersede any other agreements allegedly made between the parties regarding the
subject matter. Without limitation of the foregoing, this Agreement amends,
restates and supersedes the Agreement Regarding Employment/ Compensation Upon
Change in Control dated August 20, 1997. Headings shall not be utilized in any
interpretation of this Agreement.
 
9.             Notices. Any notice or other communication provided for herein or
given hereunder shall be in writing and shall be delivered in person or, in the
case of the Company, to the Board of Directors, or mailed by first class
registered or certified mail, postage prepaid, addressed to the Company at its
registered office in the State of Minnesota and addressed to the Executive or
any other person at the last known address of such person appearing on the books
of the Company.
 
10.           Amendment. This Agreement may not be changed, modified or amended
except in wilting signed by both parties.
 
11.           Waiver of Breach. The waiver by either party of the breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.
 
12.           Invalidity of Any Provision. The provisions of this Agreement are
severable, it being the intention of the parties hereto that should any
provision hereof by invalid or unenforceable, such invalidity or
unenforceability of any provision shall not affect the remaining provisions
hereof, but the same shall remain in full force and effect as if such invalid or
unenforceable provision or provisions were omitted.

7

--------------------------------------------------------------------------------



13.           Resolution of Disputes. Any dispute or claim arising out of this
Agreement, or breach thereof, shall be decided by arbitration, under the
commercial arbitration rules of the American Arbitration Association (the
"AAA"), and shall be conducted in the Minneapolis, Minnesota metropolitan area.
Demand for arbitration hereunder may be made by either party hereto upon written
notification to the other party. The arbitration shall be by a single arbitrator
mutually selected by Executive and the Company. If the parties do not agree upon
an arbitrator within 20 days after the date of a demand for arbitration, the
selection of the single arbitrator shall be made in accordance with the rules of
the AAA. This agreement to arbitrate shall be specifically enforceable. Any
decision rendered by the arbitrator shall be final and binding, and judgment may
be entered upon it by any court having jurisdiction. The arbitrator shall assess
arbitration fees, expenses, attorneys' fees, and compensation in accordance with
the applicable AAA rules. Nothing herein contained shall bar either party from
seeking equitable remedies in a court of appropriate jurisdiction.
 
14.           Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, the Company, its successors and assigns, and Executive,
his heirs, legal representatives and assigns.
 
15.           Governing Law. This Agreement is being delivered and is intended
to be performed in the State of Minnesota and shall be construed and enforced in
accordance with the laws of such state.
 
16.           Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute but one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 



 
APA ENTERPRISES, INC.
                         
By:
Jack Reddan    
Its:
Director                  
EXECUTIVE:
                    /s/ Anil K. Jain  
Anil K. Jain
 

 
8

--------------------------------------------------------------------------------